A tract of land was partitioned between two tenants in common by commissioners selected by themselves for that purpose. A difference afterwards arose between them as to the exact location of the dividing line, which difference was submitted by them to arbitrators, who, without attempting to locate this dividing line, awarded a new partition with a dividing line of their own location. The action first above entitled was then instituted to set aside the award, and the second action *594was brought for damages for a breach of the arbitration bond. The referee sustained the award, but his report was overruled by the Circuit Judge (Fraser) upon the ground that the award exceeded the terms of the submission, and he adjudged that the award be set aside, and dismissed the action for damages. On appeal to this court the Circuit decree was affirmed. Opinion by
July 27th, 1882.
J. 8. B. Thomson, for appellant; Bobo <& Carlisle, contra.
Mr. Chief Justice Simpson
(Mr. Justice McGowan absent at the hearing),